Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed on 9/30/2017.
Claims 1-25 are pending for this examination.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 17-19, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Shea et al. (US 8,645,623), herein referred to as O’Shea ‘623.
Referring to claim 1, O’Shea ‘623 teaches a method for performing a data prefetch to a cache memory (see Abstract; see Fig. 2, storage processor 106 with global cache memory 114; also see Col. 5, lines 30-37 and Col. 6, lines 4-23; see Fig. 5A, ring manager 504, see Col. 26, lines 6-21, wherein the ring manager can prefetch request entries from local prefetch buffers), the method performed by a root complex compliant with a Peripheral Component Interconnect Express (PCIe) protocol (see Col. 2, lines 22-38; see Col. 5, lines 48-67, Col. 6, lines 1-3, wherein a commercially available root complex 202 is used, along with PCIe/SRIO protocol 
receiving, from a device connected to the root complex across a PCIe-compliant link, a data packet (see Col. 5, lines 48-67, Col. 6, lines 1-3, wherein a commercially available root complex 202 is used, along with PCIe/SRIO protocol controllers, i.e. meaning packets comply with PCIe protocols, see Fig. 2; see Fig. 1, wherein data is transmitted through packet switching networks 112);
identifying, from the received data packet, a memory transaction hint bit (see Col. 17, lines 20-48, wherein bits are set to identify the DSA command to be applied, including DSA read and DSA write, i.e. identifying what operation is to be done; also see Fig. 4E and 4G, wherein the packet includes headers, address, payload, etc., see Fig. 4H, cache setup format);
determining a memory transaction from the memory transaction hint bit (see Col. 17, lines 20-48, wherein bits are set to identify the DSA command to be applied, including DSA read and DSA write, i.e. identifying what operation is to be done); and
performing an optimization process based, at least in part, on the determined memory transaction (see Col. 15, lines 38-67, Col. 16, lines 1-12, wherein performance can be optimized due to the CPU vendor which causes variations in things like size / number of packets contained in the DSA setup for the sake of efficiency).
As to claim 2, O’Shea ‘623 teaches the method of claim 1, further comprising identifying a hint indication bit in the data packet, the hint indication bit indicating that a hint bit is set in the data packet (see Col. 17, lines 20-48, wherein bits are set to identify the DSA command to be applied, including DSA read and DSA write, i.e. identifying what operation is to be done; also 
As to claim 3, O’Shea ‘623 teaches the method of claim 2, wherein identifying a hint indication bit in the data packet comprises reading a predetermined bit from a set of reserved bits, and determining that the predetermined bit indicates that a hint bit is set (see Col. 17, lines 20-48, wherein bits are set to identify the DSA command to be applied, including DSA read and DSA write, i.e. identifying what operation is to be done; also see Fig. 4E and 4G, wherein the packet includes headers, address, payload, etc., see Fig. 4H, cache setup format, wherein setup includes reserved addresses).
As to claim 4, O’Shea ‘623 teaches the method of claim 1, wherein identifying a memory transaction hint bit comprises reading a predetermined bit from a set of reserved bits; and determining that the predetermined bit indicates an imminent memory transaction (see Col. 17, lines 20-48, wherein bits are set to identify the DSA command to be applied, including DSA read and DSA write, i.e. identifying what operation is to be done; also see Fig. 4E and 4G, wherein the packet includes headers, address, payload, etc., see Fig. 4H, cache setup format, wherein setup includes reserved addresses).
As to claim 5, O’Shea ‘623 teaches the method of claim 1, wherein the received data packet comprises an address translation service request packet (see Col. 30, lines 8-18, wherein in the pipeline, translation is applied to thereby convert packets into specific protocols needed to facilitate read/write operations, i.e. it is implied that a translation function is done upon the packet to format the packet and identify the actual address locations for data for the read/write operations, thereby allowing for local memory / cache to communicate to other systems which would have different memory address ranges).
claim 8, O’Shea ‘623 teaches the method of claim 1, wherein the received data packet comprises a zero length write packet (Examiner points out that zero length write packets are known in the art to be used as a means to indicate an end of a transfer, which would be ideally used in packet transfer and storage systems like O’Shea ‘623).

Referring to claim 17, O’Shea ‘623 teaches a computer program product tangibly embodied on non-transitory computer-readable media (see Abstract; see Fig. 2, storage processor 106 with global cache memory 114; also see Col. 5, lines 30-37 and Col. 6, lines 4-23; see Fig. 5A, ring manager 504, see Col. 26, lines 6-21, wherein the ring manager can prefetch request entries from local prefetch buffers), the computer program product comprising code that when executed cause a root complex hardware element (see Col. 2, lines 22-38; see Col. 5, lines 48-67, Col. 6, lines 1-3, wherein a commercially available root complex 202 is used, along with PCIe/SRIO protocol controllers, i.e. meaning packets comply with PCIe protocols, see Fig. 2) to:
receive, from a device connected to the root complex across a PCIe-compliant link, a data packet (see Col. 5, lines 48-67, Col. 6, lines 1-3, wherein a commercially available root complex 202 is used, along with PCIe/SRIO protocol controllers, i.e. meaning packets comply with PCIe protocols, see Fig. 2; see Fig. 1, wherein data is transmitted through packet switching networks 112; see Col. 5, lines 48-67, Col. 6, lines 1-3, wherein a commercially available root complex 202 is used, along with PCIe/SRIO protocol controllers, i.e. meaning packets comply with PCIe protocols, see Fig. 2);
identify, from the received data packet, a memory transaction hint bit (see Col. 17, lines 20-48, wherein bits are set to identify the DSA command to be applied, including DSA read and 
determine a memory transaction from the memory transaction hint bit (see Col. 17, lines 20-48, wherein bits are set to identify the DSA command to be applied, including DSA read and DSA write, i.e. identifying what operation is to be done); and
perform an optimization process based, at least in part, on the determined memory transaction (see Col. 15, lines 38-67, Col. 16, lines 1-12, wherein performance can be optimized due to the CPU vendor which causes variations in things like size / number of packets contained in the DSA setup for the sake of efficiency).
As to claim 18, O’Shea ‘623 teaches the computer program product of claim 17, wherein the code, when executed, causes the root complex to identify a hint indication bit in the data packet, the hint indication bit indicating that a hint bit is set in the data packet (see Col. 17, lines 20-48, wherein bits are set to identify the DSA command to be applied, including DSA read and DSA write, i.e. identifying what operation is to be done; also see Fig. 4E and 4G, wherein the packet includes headers, address, payload, etc., see Fig. 4H, cache setup format).
As to claim 19, O’Shea ‘623 teaches the computer program product of claim 17, wherein the code, when executed, causes the root complex to identify a memory transaction hint bit by reading a predetermined bit from a set of reserved bits; and determine that the predetermined bit indicates an imminent memory transaction (see Col. 17, lines 20-48, wherein bits are set to identify the DSA command to be applied, including DSA read and DSA write, i.e. identifying what operation is to be done; also see Fig. 4E and 4G, wherein the packet includes headers, address, payload, etc., see Fig. 4H, cache setup format, wherein setup includes reserved addresses).

Referring to claim 25, O’Shea ‘623 teaches a method performed at a device connected to a root complex by a Peripheral Component Interconnect Express (PCIe)-compliant link (see Abstract; see Fig. 2, storage processor 106 with global cache memory 114; see Col. 2, lines 22-38; see Col. 5, lines 48-67, Col. 6, lines 1-3, wherein a commercially available root complex 202 is used, along with PCIe/SRIO protocol controllers, i.e. meaning packets comply with PCIe protocols, see Fig. 2), the method comprising:
determining an imminent memory transaction using a memory connected to the root complex (see Col. 5, lines 48-67, Col. 6, lines 1-3, wherein a commercially available root complex 202 is used, along with PCIe/SRIO protocol controllers, i.e. meaning packets comply with PCIe protocols, see Fig. 2; see Fig. 1, wherein data is transmitted through packet switching networks 112; see Col. 5, lines 48-67, Col. 6, lines 1-3, wherein a commercially available root complex 202 is used, along with PCIe/SRIO protocol controllers, i.e. meaning packets comply with PCIe protocols, see Fig. 2);
setting a hint indication bit in a first reserved bit of a data packet (see Col. 17, lines 20-48, wherein bits are set to identify the DSA command to be applied, including DSA read and DSA write, i.e. identifying what operation is to be done; also see Fig. 4E and 4G, wherein the packet includes headers, address, payload, etc., see Fig. 4H, cache setup format);
setting a memory transaction bit in a second reserved bit of the data packet (see Col. 17, lines 20-48, wherein bits are set to identify the DSA command to be applied, including DSA read and DSA write, i.e. identifying what operation is to be done; also see Fig. 4E and 4G, wherein the packet includes headers, address, payload, etc., see Fig. 4H, cache setup format); and
.

Allowable Subject Matter
Claims 6-7, 9-16 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner points out that claims 6-7 are both very specific in their subject matter and as such would be indicated as allowable as Examiner was unable to find these specifics in other prior arts.
As to claims 10-16, and 20-24, Examiner finds the optimization process being caching behavior optimization to be more specific than what other prior arts in the cache prefetching arts talk about, i.e. prior arts found did not go into detail about optimizing caching behavior, and as such Examiner was unable to really make a comparison to determine if other prior art systems are doing optimization of caching behavior.

Relevant Prior Art

Davis et al. (US 9,996,484) teaches a PCIe compliant system that includes a CSR bit in packets to indicate if the packet is to perform a read/write operations and in which the system virtualizes a target interface for optimizing communication with hardware elements using a virtual interface.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/MICHAEL SUN/Primary Examiner, Art Unit 2183